Citation Nr: 1433423	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for kidney dysfunction associated with schistosomiasis.
 
2.  Entitlement to service connection for chronic anemia associated with schistosomiasis.
 
3.  Entitlement to an initial increased compensable evaluation for service-connected bilateral hearing loss.
 
4.  Entitlement to an increased evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) (formerly diagnosed as chronic anxiety reaction).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed notices of disagreement (NOD) in April 2010 and July 2011.  A statement of the case (SOC) was sent to the Veteran on May 2012.  The Veteran perfected his appeal with the timely submission of a VA form 9 in June 2012. 

The Veteran and a witness testified before the undersigned Veterans Law Judge at a March 2013 hearing that was held via live video conference at the RO.  At the hearing, on the record, the Veteran withdrew his appeal of the issue concerning entitlement to an increased (compensable) rating for schistosomiasis.  A copy of the transcript has been associated with the claims file.

These claims were previously before the Board in September 2013, at which time a claim for tinnitus was denied and the remaining claims were remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

On remand, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective October 21, 2009.  The effective date was changed from April 27, 2010 to October 21, 2009 based upon a finding of clear and unmistakable error.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Because higher evaluations than 50 percent are available for the Veteran's PTSD, the claim remains in controversy and is still properly for adjudication before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.   As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  

Bilateral Hearing Loss

In the September 2013 remand, the Board directed VA to afford the Veteran with a new VA audiological examination because the prior VA examiner did not comment sufficiently on the specific functional effects of the Veteran's hearing loss disability and address the impact of his hearing loss on his daily functioning in accordance with Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Although the Veteran was provided with an additional VA audiological examination in March 2014, the VA examiner merely confirmed that there was a functional effect of the Veteran's bilateral hearing loss, but failed to provide any further explanation as to what that effect exactly was and how it impacted the Veteran's daily functioning.  As such, the VA examination thus raises additional quantitative and qualitative questions about the Veteran's functional impairment rather than answering them as requested by the Board.  Due to the continued inadequacy of the examination, an additional request to comply with the Board's previous directives is required.  The Veteran should be afforded an additional review of his claims file, but no in-person examination shall be required.  To the extent possible, the Veteran's claims file should be returned to the VA examiner who conducted the March 2014 VA examination.

PTSD

In the September 2013 remand, the Board directed VA to obtain updated VA outpatient treatment records, among other records.  However, there is no indication that such activity was attempted.  The Board notes that the Veteran's VA outpatient treatment records show ongoing treatment for PTSD during the applicable appeals period, for which he is seeking an increased evaluation.  However, only records dated to 2012 have been associated with the claims file.  As such, because any records after 2012 showing treatment for PTSD would be highly relevant to any inquiry into the appropriate rating for the Veteran's condition during that time period, an attempt must be made to obtain them, or document if they are unavailable for any reason after notifying the Veteran and his representative.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

It is noted that the Board, in its remand, requested that the RO specifically document all attempts to procure such records and that, if any are unavailable for any reason, a notation should be entered into the claim file as well as a notification to the Veteran and his representative.  As there is no indication that this was done, a remand is required to have the RO comply with the Board's prior directives.

Kidney Dysfunction and Anemia

At the March 2013 Board hearing, the Veteran testified that he would be receiving a private examination for his kidney dysfunction and chronic anemia on March 29, 2013 as well as other records from that provider.  The Veteran requested to hold the record open for 60 days from the hearing in order to obtain those records and submit them for consideration.  Although the record was held open for 60 days, there is no indication that the Veteran attempted to submit the aforementioned records.

VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if a response is not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Id.  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  Id.  

Here, the Veteran has identified records that may be necessary to render a decision on his claim.  He has been afforded time to submit these records, but no additional requests or attempts to obtain them have been made.  Although the "duty to assist is not a one-way street," the Board found that additional attempts should be made to obtain the Veteran's private treatment records and remanded the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Upon remand, VA sent the Veteran a letter in September 2013 requesting that he provide the aforementioned records or provide authorization for them to be obtained.  No response was received to that letter.  However, at his March 2014 VA PTSD examination, the Veteran brought records from his private kidney specialist dated July 2013.  These records were reviewed by the VA examiner, but not associated with the claims file.

Because the records provided by the Veteran may be the documents to which he referred at the March 2013 Board hearing and they may contain relevant etiological information relating to the Veteran's kidney dysfunction, their acquisition would be beneficial to the inquiry at hand.  Although the Veteran did not submit these records directly to the RO as requested, there may have been some confusion and his submission to the VA examiner may have been seen as an intention to submit these records to the VA.  Giving the Veteran the benefit of the doubt in this instance and, due to the fact that the VA examiner did not associate these records with the claims file and their absences from the claims file, the Board finds that the Veteran should be given a final opportunity to provide these records to VA.   

Additionally, as discussed above the Board had requested updated VA outpatient treatment records, but there is no indication that any attempt to obtain such records was made.  As the Veteran has been treated for his kidney disorder and anemia by the VA Medical Center, further potentially relevant information may also be available.  Again, in accordance with the directives of the September 2013 Remand, an attempt should be made to obtain these records.

As to the issue of anemia, the claim being remanded herein is inextricably intertwined with the Veteran's claim for kidney dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This is because the Veteran's December 2009 VA examination as well as VA outpatient treatment records have indicated that the Veteran's anemia is caused by his kidney dysfunction.  Should it be found that the Veteran's kidney dysfunction is service-connected, an inquiry into a relationship of the anemia would, thus, become relevant.  As such, the claim for anemia is remanded pending the adjudication of the claim for kidney dysfunction.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, the AMC should attempt to obtain copies of the Veteran's July 2013 private treatment records for his kidney that were presented at the March 2014 VA examination. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran's claims file should be returned to the examiner who conducted the March 2014 VA examination, or if he is no longer available an appropriate examiner of like skill and background, to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

 In particular, the examiner must assess the current nature, extent, and severity of this hearing loss disability, and, in so doing, must fully describe the consequent effects on the Veteran's daily functioning. See Martinak, 21 Vet. App. at 455.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



